Wilson, J. We are of opinion that the court erred in rejecting the evidence offered to show that appellee had attempted to suborn witnesses. The evidence was admissible, not as part of the res gestee, but as containing an implied admission, that without the manufacture of evidence she had no sufficient case, and for such purpose it was competent. The case of the Chicago City Railway v. McMahon, 103 Ill., covers the point squarely, where it is laid down as a well-settled rule that all efforts by either party to a suit, or .his authorized agent to destroy, fabricate, or suppress evidence may be shown, such acts being in the nature of an admission that the party has no sufficient case unless aided by suppressing evidence, or by the fabrication of more evidence. The conduct of appellee in producing in court, and offering to the jury refreshments was improper and reprehensible, and would alone have justified the court in setting aside the verdiet. Too much care and precaution can not be used in guarding the jury against improper influence, and preserving the purity of jury trials. Great strictness in this regard is needful in order to give due confidence to parties in the results of their causes, and, as was said in Knight v. Freeport, 13 Mass. 218, “ Every one-ought to know that for any, even the least intermeddling with jurors, a verdict will always beset aside.” The judgment of the court below must be reversed, and the cause remanded. Feversed and remanded.